Order entered April 4, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01708-CV

                               HAL RACHAL, JR., Appellant

                                               V.

                            LETKIEWICZ & FOSTER, Appellee

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-09-2413-2

                                           ORDER
        We GRANT appellee’s April 2, 2013 third motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellee on April 2, 2013 filed as of the date of

this order.


        We DENY appellee’s April 2, 2013 motion to strike two documents in the appendix of

appellant’s brief. The Court will consider only evidence that is properly before it. See Green v.

Kaposta, 152 S.W.3d 839, 841 (Tex. App.—Dallas 2005, no pet.).


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE